—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of assault in the second degree (Penal Law § 120.05 [2]) and unlawful imprisonment in the second degree (Penal Law § 135.05). Defendant contends that County Court erred in admitting the hearsay testimony of police officers concerning the nature of the complaint they received. The general objection of defendant to that testimony did not preserve his present contention for our review (see, People v Clarke, 81 NY2d 777, 778; People v George, 255 AD2d 881). In any event, that testimony was admitted not for its truth but to complete the narrative of the events leading to the apprehension of defendant with the complainant (see, People v Calderon, 251 AD2d 207, Iv denied 92 NY2d 923; People v Ayala, 247 AD2d 204, 204-205, Iv denied 92 NY2d 893; People v Shaw, 232 AD2d 174, 175, Iv denied 89 NY2d 946).
The court properly denied defendant’s motion for a mistrial based on the complainant’s testimony that defendant had previously served time in prison. The court mitigated any prejudice by striking the testimony and offering to provide a curative instruction to the jury (see, People v Skinner, 251 AD2d 1013, *904lv denied 92 NY2d 930, 1038; People v Young, 225 AD2d 1066, 1067, lv denied 88 NY2d 1026; People v Pought, 154 AD2d 628, 629, lv denied 75 NY2d 816). (Appeal from Judgment of Monroe County Court, Marks, J. — Assault, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Pine, Hayes and Hurlbutt, JJ.